Dismissed and Opinion filed November 27, 2002








Dismissed and Opinion filed November 27, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS.
14-02-00866-CR;
         
14-02-00867-CR;
        
14-02-00868-CR
____________
 
MIGUEL
ANGEL BOLAINEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 351st District Court
Harris
County, Texas
Trial
Court Cause Nos. 878,200; 878,205 & 878,203
 

 
M
E M O R A N D U M  O
P I N I O N
Appellant pled guilty to three counts of aggravated sexual
assault.  In accordance with the terms of
plea bargain agreements with the State, the trial court sentenced appellant on
June 26, 2002, to imprisonment for life in the Texas Department of Criminal Justice,
Institutional Division.  Because we have
no jurisdiction over these appeals, we dismiss. 





To invoke an appellate court=s jurisdiction over an appeal, an
appellant must give timely and proper notice of appeal.  White v. State, 61
S.W.3d 424, 428 (Tex. Crim. App. 2001).  Appellant filed timely general notices of
appeal that did not comply with the requirements of Rule 25.2(b)(3) of the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 25.2(b)(3).  Rule 25.2(b)(3) provides that when an appeal
is from a judgment rendered on a defendant=s plea of guilty or nolo contendere and the
punishment assessed does not exceed the punishment recommended by the State and
agreed to by the defendant, the notice of appeal must:  (1) specify that the appeal is for a
jurisdictional defect; (2) specify that the substance of the appeal was raised
by written motion and ruled on before trial; or (3) state that the trial court
granted permission to appeal.  Id.  The time for filing a proper notice of appeal
has expired; thus appellant may not file amended notices of appeal to correct
jurisdictional defects.  State v. Riewe, 13 S.W.3d 408,
413-14 (Tex. Crim. App. 2000).  Because appellant=s notices of appeal did not comply
with the requirements of Rule 25.2(b)(3), we are
without jurisdiction to consider any of appellant=s issues, including the voluntariness of the pleas. 
See Cooper v. State, 45 S.W.2d 77, 83 (Tex. Crim.
App. 2001) (holding that appellant who files general notice of appeal may not
appeal voluntariness of negotiated plea).  
Alternatively, we dismiss these appeals because appellant
waived his right to appeal.  Appellant
pled guilty and the trial court followed the plea bargain agreements in
assessing punishment.  Despite having
waived the right to appeal, appellant filed notices of appeal.  Appellant chose to enter into an agreement
that included a waiver of the right to appeal. 
Appellant was informed of his right to appeal, knew with certainty the
punishment he would receive, and that he could withdraw his plea if the trial
court did not act in accordance with the plea agreement.  As appellant was fully aware of the
consequences when he waived his right to appeal, it is Anot unfair to expect him to live with
those consequences now.@  Alzarka
v. State, 60 S.W.3d 203, 206 (Tex. App.BHouston [14th Dist.] July 26, 2001, pet. granted)
(quoting Mabry v. Johnson, 467 U.S. 504, 104 S.Ct.
2543, 2547-48, 81 L. Ed. 2d 437 (1984)).  See
also Blanco v. State, 18 S.W.3d 218, 219-20 (Tex. Crim.
App. 2000); Buck v. State, 45 S.W.3d 275, 278 (Tex. App.CHouston [1st Dist.] 2001, no pet.).  




Accordingly, we dismiss the appeals for want of
jurisdiction.  
 
 
 
PER CURIAM
 
 
 
Judgment rendered and Opinion
filed November 27, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).